Case 18-15750-elf    Doc 11     Filed 10/15/18 Entered 10/15/18 15:34:18           Desc Main
                                Document      Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                       : Bankruptcy No. 18-15750-elf
      Lucille Long                             : Chapter 13
                        Debtor                 :
  U.S. Bank Trust National Association, not in :
  its individual capacity but solely as owner
  trustee for Loan Acquisition Trust 2017-RPL1
  c/o Rushmore Loan Management Services,
  LLC
                        Movant                 :
                 vs.                           :
                                               :
  Lucille Long                                 :
                        Debtor/Respondent      :
                 and                           :
  William C. Miller, Esquire                   :
                        Trustee/Respondent     :

                  OBJECTION TO CONFIRMATION OF THE PLAN

          U.S. Bank Trust National Association, not in its individual capacity but solely as
  owner trustee for Loan Acquisition Trust 2017-RPL1 c/o Rushmore Loan Management
  Services, LLC (“Movant”), by its attorneys, Hladik, Onorato & Federman, LLP, objects
  to confirmation of the Chapter 13 Plan of Debtor, Lucille Long (“Debtor”), as follows:

         1.      As of the bankruptcy filing date of August 30, 2018, Movant holds a
  secured Claim against the Debtor’s property located at 5641 Belmawr Street,
  Philadelphia, PA 19143.

          2. Movant has filed a Proof of Claim #8 on October 15, 2018, with pre-petition
  arrears in the amount of $715.08.

          3.      The Plan currently proposes payment to Movant in the amount of $0.00
  for pre-petition arrears.

        4.     The Plan does not provide for the payment of monthly, post-petition
  mortgage payments in the amount of $284.29.

         5.     The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

        6.      The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for
  Movant to receive the full value of its claim.
Case 18-15750-elf     Doc 11   Filed 10/15/18 Entered 10/15/18 15:34:18       Desc Main
                               Document      Page 2 of 2


         WHEREFORE, Movant respectfully requests that this Honorable Court deny
  confirmation of the Debtors’ Chaper 13 Plan.

                                              Respectfully submitted,


  Dated: 10/15/2018
                                              /s/Danielle Boyle-Ebersole, Esquire
                                              Danielle Boyle-Ebersole, Esquire
                                              Hladik, Onorato & Federman, LLP
                                              298 Wissahickon Avenue
                                              North Wales, PA 19454
                                              Phone 215-855-9521
                                              Fax 215-855-9121
